UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Registration No. 333-163290 PEOPLESTRING CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 7389 (Primary Standard Industrial Classification Code Number) 90-0436540 (I.R.S. Employer Identification No.) 157 Broad Street, Suite 109 Red Bank, NJ 07701 Fax: (732) 741-2842 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Darin M. Myman 157 Broad Street, Suite 109 Red Bank, NJ 07701 Fax: (732) 741-2842 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 From time to time after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.00001 par value per share $ 0.50 (2) $ $ Common Stock, $0.00001 par value per share, issuable upon exercise of investor’s Series A warrants $ 0.70 (3) $ 840,000 (3) $ Common Stock, $0.00001 par value per share, issuable upon exercise of investor’s Series B warrants $ 0.50 (3) $ $ Common Stock$0.00001 par value per share, issuable upon exercise of investor’s Series C warrants $ 0.70 (3) $ 840,000 (3) $ Common Stock$0.00001 par value per share (4) $ 0.40 (4) $ $ TOTAL $ $ (1)This Registration Statement covers the resale by our selling shareholders of (1) up to 2,400,000 shares of common stock issued at a price of $0.50 per share (the “Purchased Shares”) that were issued in pursuant to a securities purchase agreement (the “Securities Purchase Agreement”); (2) up to 1,200,000 shares of common stock issuable upon exercise of outstanding Series A investor’s warrants (the “Series A Investor Warrants”) at an exercise price of $0.70 per share, subject to adjustment, that were issued pursuant to the Securities Purchase Agreement in connection with the private placement closed on May 23, 2011; (3) up to 2,400,000 shares of common stock issuable upon exercise of outstanding Series B investor’s warrants (the “Series B Investor Warrants”) at an exercise price of $0.50 per share, subject to adjustment, that were issued pursuant to the Securities Purchase Agreement; (4) up to 1,200,000 shares of common stock issuable upon exercise of outstanding Series C investor’s warrants (the “Series C Investor Warrants”) at an exercise price of $0.70 per share, subject to adjustment, that were issued pursuant to the Securities Purchase Agreement; and (5) 250,000 shares being registered on behalf of Cougar Trading, LLC, which we granted piggy back registration rights agreement to register 250,000 shares of PeopleString Common Stock. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). The proposed maximum offering price is determined by the offering price of the common shares in the private placement completed on May 23, 2011. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g).The proposed maximum offering price is determined by the offering price of the common shares in the private placement completed on May 23, 2011. (4) These shares are being registered on behalf of Cougar Trading, LLC, which has a piggy back registration rights agreement for 250,000 shares of PeopleString Common Stock. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. 2 Table of Contents PRELIMINARY PROSPECTUS Subject to completion, dated August [ ], 2011 PEOPLESTRING CORPORATION This prospectus relates to the resale by selling security holders of 7,450,000 shares of our common stock, $0.00001 par value, including (1) 2,400,000 shares of common stock issued at a price of $0.50 per share (the “Purchased Shares”), (2) up to 1,200,000 shares of common stock issuable upon exercise of outstanding Series A investor’s warrants (the “Series A Investor Warrants”) at an exercise price of $0.70 per share, subject to adjustment , that were issued in pursuant to the Securities Purchase Agreement; (3) up to 2,400,000 shares of common stock issuable upon exercise of outstanding Series B investor’s warrants (the “Series B Investor Warrants”) at an exercise price of $0.50 per share, subject to adjustment , that were issued in pursuant to the Securities Purchase Agreement; (4) up to 1,200,000 shares of common stock issuable upon exercise of outstanding Series C investor’s warrants (the “Series C Investor Warrants”) at an exercise price of $0.70 per share, subject to adjustment, that were issued in pursuant to the Securities Purchase Agreement; and (5) 250,000 shares of our common stock issued to Cougar Trading, LLC. Copies of the Securities Purchase Agreement, Form of Series A Warrant, Form of Series B Warrant, Form of Series C Warrant, Registration Rights Agreement and Engagement Agreement are incorporated herein as Exhibits 10.1, 10.2, 10.3, 10.4, 10.5 and 10.6. We are not selling any shares of our common stock in this offering and, as a result, we will not receive any proceeds from the sale of the common stock covered by this prospectus.All of the net proceeds from the sale of our common stock will go to the selling security holders. We may, however, receive proceeds in the event that some or all of the Warrants held by the selling security holders are exercised for cash. The selling security holders may sell common stock from time to time at prices established on the OTCBB or as negotiated in private transactions, or as otherwise described under the heading “Plan of Distribution.” The common stock may be sold directly or through agents or broker-dealers acting as agents on behalf of the selling security holders. The selling security holders may engage brokers, dealers or agents who may receive commissions or discounts from the selling security holders. We will pay all the expenses incident to the registration of the shares; however, we will not pay for sales commissions or other expenses applicable to the sale of our common stock registered hereunder. Our common stock is quoted on the OTCBB under the symbol “PLPE.OB.” On May 23, 2011, the closing bid price of our common stock was $0.50 per share. These prices will fluctuate based on the demand for our common stock. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page8 to read about factors you should consider before investing in shares of our common stock. NEITHER THE SECURITIES & EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is:August [ ], 2011 3 Table of Contents TABLE OF CONTENTS Page Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges 5 The Offering 7 Summary Financial Information 7 Risk Factors 8 Use of Proceeds 14 Determination of Offering Price 14 Dilution 14 Selling Stockholders 14 Plan of Distribution 17 Description of Securities to Be Registered 19 Interests of Named Experts and Counsel 19 Information With Respect to the Registrant 20 Management’s Discussion of Financial Condition and Plan of Operation 23 Description of Property 29 Legal Proceedings 29 Quantitative and Qualitative Disclosure About Market Risk 29 Market For Common Equity And Related Stockholder Matters 29 Financial Statements 30 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 30 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 33 Security Ownership Of Certain Beneficial Owners And Management 34 Certain Relationships And Related Transactions 34 Reports to Stockholders 35 Disclosure Of Commission Position Of Indemnification For Securities Act Liabilities 35 Financial Statements for the Quarter Ended March 31, 2011
